Citation Nr: 1231598	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected skin disability (dermatitis venenata) prior to January 13, 2011, and a disability rating in excess of 30 percent since January 13, 2011.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to September 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a skin condition and assigned a noncompensable disability rating, effective March 19, 2009.  The Veteran disagreed with the rating assigned, and subsequently appealed the issue. 

The above stated issue was first before the Board in October 2010, at which time the Board increased the Veteran's disability rating for a skin disability to 10 percent.  Additionally, the Board remanded the issue of whether a higher rating in excess of 10 percent was warranted for the Veteran's skin disability, to include related scars.  Subsequently, in a March 2011 rating decision, the  RO increased the Veteran's disability rating to 30 percent, effective January 13, 2011.   The issue was again before the Board in October 2011, at which time it was remanded for further development.  This development has now been completed and the claim is ready for review.

In July 2011, the Veteran noted that his service-connected continuous chronic skin sores and inching, and mytonia congenita prevent him from securing or following any substantially gainful occupation.  The Board interprets this statement as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for a skin disability.  Therefore, his TDIU claim is part of the increased rating claim for a skin disability and the Board has jurisdiction over both issues.

As a final introductory matter, the Board notes that since the issuance of the May 2012 Supplemental Statement of the Case, the Veteran submitted a July 2012 statement that was accompanied by medical records and articles pertaining to Agent Orange exposure; however, he did not submit any statement waiving initial Agency of Original Jurisdiction (AOJ) review of this submission.  Nevertheless, the Board finds a waiver of this nature is not necessary, since the documents duplicate evidence and arguments previously considered by the AOJ.  See 38 C.F.R. § 20.1304(b) (2011).  Additionally, portions of the newly submitted documents are also not pertinent to the current appeal and relate to a matter presently not certified to the Board for review (service connection for myotonia congenita), and has been remanded to the RO for appropriate action below.  Therefore, remand of the present matter to permit the AOJ to consider the July 2012 submissions, as an initial matter, is unnecessary.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to January 13, 2011, the Veteran's skin condition affected greater than 5 percent, but less than 20 percent of his total body area and exposed areas.

2.  Since January 13, 2011, the Veteran's skin condition affected 5 percent, but less than 20 percent of his total body area and exposed areas, and was treated with systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.
 
3.  The Veteran's skin condition did not result in disfigurement of the head, face or neck; scars that are superficial or deep and nonlinear; or scars that are unstable or painful.

4.  The competent and probative medical evidence of record does not show that the Veteran's service-connected skin condition is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.   The criteria for an initial disability rating in excess of 10 percent for a skin condition prior to January 13, 2011, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, 4.118, Diagnostic Code (DC) 7806 (2011).  

2.  The criteria for an increased initial disability rating in excess of 30 percent for a skin condition, since January 13, 2011, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, 4.118, Diagnostic Code (DC) 7806 (2011).  

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was given an appropriate VCAA letter in April 2009, prior to the grant of service-connection for a skin disability.  The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA treatment records and providing the Veteran with VA examinations in June 2009, January 2011, September 2011, and April 2012.  The Veteran has not indicated that he has received additional treatment for his service-connected skin condition.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. 
Initial Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran's skin condition is rated as 10 percent disabling, from March 2009, under Diagnostic Codes (DC) 7806, which provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and, no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for his skin condition.  


A Rating in excess of 10 percent prior to January 13, 2011

In determining whether the Veteran is entitled to a disability rating in excess of 10 percent prior to January 13, 2011, the Board has reviewed the June 2009 VA examination report and VA outpatient treatment records.  Based on this evidence, the Board finds that the Veteran is not entitled to an increased disability rating in excess of 10 percent, during this time period at issue.

Turning to the evidence of record, the Veteran was first afforded a VA skin disease examination in June 2009.  The Veteran reported that he had a skin problem all of the time, involving his whole body.  The examiner documented the size and location of his skin rash.  The examiner also noted that the Veteran had no rash on his face or neck, and that he had a full head of hair.  The Veteran reported that he used multiple over the counter treatment options over the years, but they were not effective.  Additionally, he reported using aspirin daily, but denied any steroid medication usage.  The examiner noted that none of the spots on the Veteran were painful, raised, or indurated.  Furthermore, the examiner stated that the Veteran had constant, severe rashes that were itchy.  

Upon examination, the VA examiner noted that less than 5 percent of the exposed areas (head, face, neck, and hands) were affected by the Veteran's skin condition.  Additionally, less than 5 percent of the total body area was affected by the Veteran's skin condition.  The examiner noted that the Veteran scratched his right arm continually during the appointment.  The examiner diagnosed the Veteran with dermatitis venenata; pruritus; multiple scabbed areas of the upper and lower extremities, chest, and upper back; and few erythemic lesions, not scabbed on right calf and upper back.  Additionally, the examiner noted that none of the spots were disfiguring, and there was no loss of function or motion due to the spots.  The examiner concluded that it was most likely that the Veteran's claimed disability was related to his condition in service.  

The Veteran received outpatient treatment at the VA for his skin condition.  Treatment records show diagnoses of dermatitis and actinic keratosis and that the Veteran complained of his skin itching.  Additionally, an August 2010 record showed that the Veteran had chronic skin itch that caused him to pick at it and his skin to get rough.  Furthermore, the records noted that the Veteran had multiple areas of whitish flat scars on the arms and legs, and reddish papule on his torso, arms, and legs.  A December 2010 record noted that the Veteran was prescribed medication to block itch, with instructions to take one tablet by mouth every day.  At a July 2010 dermatology consult, the physician noted that the Veteran had lesions on his arms and legs for 40 years.  It was also noted that 15 percent of the Veteran's body surface was affected by his skin condition.  

Based on the above evidence, the Board finds that the Veteran is not entitled to an increased disability rating in excess of 10 percent for his skin condition prior to January 13, 2011.  Under Diagnostic Code 7806, a 30 percent disability rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  As outlined above, the July 2010 dermatologist stated that 15 percent of the Veteran's entire body surface was affected by his skin condition.  At no time prior to January 13, 2011 has the Veteran's skin condition affected 20 to 40 percent of his entire body or exposed areas.  Additionally, as reported at the June 2009 VA examination, the evidence indicates that while the Veteran treated his skin disorder with over the counter medications and anti-itch medication, he did not use systemic therapy.  As such, an increased disability rating in excess of 10 percent is not warranted under Diagnostic Code 7806 for the Veteran's skin condition.

The Board has also considered whether the Veteran would be entitled to an increased disability rating under Diagnostic Code 7800 for disfigurement of the head, face, or neck.  However, the June 2009 VA examiner noted that the Veteran had no rash on his face or neck, and that he had a full head of hair.  Likewise, the Board has considered whether there are any additional Diagnostic Codes pertaining to scars that may permit a higher disability evaluation.  Diagnostic Codes 7801 and 7802 provide ratings for scars, other than the head, face, or neck that are deep or superficial and nonlinear.  Diagnostic Codes 7804 provide a 10 percent rating for unstable or painful scars.  Id.  Finally, Diagnostic Code 7805 provides that other scars are to be rated on any disabling effects not already considered.  Id.  While the Veteran's outpatient treatment record noted whitish flat scars on his arms and legs from itching, it was not noted that these scars were deep or superficial and nonlinear.  Additionally, the June 2009 VA examiner stated that none of the spots on the Veteran were painful, raised, or indurated.  Furthermore, the June 2009 VA examination did not document that the Veteran had any scars as a result of his skin condition.  As such, the Board finds that the Veteran is not entitled to an increased disability rating under the additional codes available for scarring .

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for a skin condition prior to January 13, 2011, must be denied.

A. A Rating in excess of 30 percent since January 13, 2011

In determining whether the Veteran is entitled to a disability rating in excess of 30 percent since January 13, 2011, the Board has reviewed the January 2011, September 2011, and April 2012 VA examination reports.  Based on this evidence, the Board finds that the Veteran is not entitled to an increased disability rating in excess of 30 percent, during this time period at issue.

The Veteran was afforded VA skin and scar examinations in January 2011.  The examiner noted that the Veteran had constant, intractable pruritus, and severe skin dryness and bleeding from excoriations.  The current treatment for Veteran's dermatitis venenata was aspirin buffered tab to block itch, triamcinolone cream, and Gabapentin.  The examiner noted that the Veteran's treatment was corticosteroid and non steroidal anti-inflammatory, which was topical and systemic.  Upon examination, the examiner noted that greater than 5 percent, but less than 20 percent of the exposed areas (head, face, neck, and hands) were affected by the Veteran's skin condition.  Additionally, greater than 5 percent, but less than 20 percent of the total body area was affected by the Veteran's skin condition.  The examiner concluded that none of the described spots were painful on exam, raised, or indurated.  The Veteran's skin overall was extremely dry, scaly, and thin.  The examiner noted that the Veteran was scratching constantly during the examination.  The Veteran did not have rashes on his face or neck, and had a full head of hair.  The examiner diagnosed the Veteran with dermatitis venenata complicated by severe intractable pruritus, hyperkeratosis, and xerosis.  

The Veteran was examined from head to toe, and scars were not noted in any specific areas.  Additionally, the examiner stated that there were no scars representing residuals of the Veteran's skin condition.  The examiner stated that there was no objective evidence of scars, but that the Veteran had secondary skin changes due to his service-connected dermatitis venenata complicated by intractable pruritus and severe xerosis.    

The Veteran was afforded another VA examination in September 2011.  The examiner noted the Veteran's diagnoses to be dermatitis or eczema, actinic keratosis, and solar elastosis.  The Veteran reported that there were no changes in his skin condition since the last examination.  The examiner noted that the Veteran currently had no exacerbation of his skin condition.  Additionally, he noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  Furthermore, the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  The Veteran reported being given a topical corticosteroid, but was no longer using it because it was not working for him.  Upon examining the Veteran, the VA examiner noted that none of the Veteran's exposed areas or total body area was affected by his dermatitis.  The examiner noted that the Veteran had no lesions on his head, face, ears, neck, chest, back, and abdomen.  Additionally, the dorsal aspect of his right forearm had scaly hypopigmented patches, not scars.  Lastly, the Veteran had scaly plaques over the left forearm, but no excoriated or open areas.  The examiner concluded that these skin conditions affected less than 5 percent of the total body area, and did not affect the total exposed areas. 

The Veteran was afforded additional VA skin and scar examinations in April 2012.  The examiner noted the Veteran's diagnoses to be dermatitis or eczema, actinic keratosis, and solar elastosis.  Additionally, the examiner noted that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.  Furthermore, the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  Upon examination, the Veteran's skin condition was noted to affect less than five percent of exposed areas, and less than five percent of his total body area.  The examiner noted that the Veteran did not have any scars anywhere on the body, or disfigurement of the head, face, or neck.  The Veteran had multiple areas of excoriations on his forearms that he was scratching chronically due to pruritus.  Also, there were areas of depigmentation from old healed scratching sites on the forearms.  The examiner noted that the scars on the trunk or extremities were not painful.  Furthermore, there were no scars of the trunk or extremities that were unstable, or with frequent loss of covering of the skin over the scar.  Moreover, there were no scars due to burns. There were no scars noted of the right and left upper and lower extremities and anterior front, and posterior trunk.  There were also no superficial or deep non-linear scars on the trunk and extremities.

Based on the above evidence, the Board finds that the Veteran is not entitled to an increased disability rating in excess of 30 percent for his skin condition since January 13, 2011.  Under Diagnostic Code 7806, a 60 percent disability rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  As outlined above, the January 2011 VA examiner stated that more than 5 percent, but less than 20 percent of the Veteran's total body area and exposed areas were affected by his skin condition.   All VA examinations showed that the Veteran's skin condition did not affect more than 20 percent of his body.  The RO increased the Veteran's disability rating based on the January 2011 VA examiner's note that documented corticosteroid and non steroidal anti-inflammatory treatment, which was topical and systemic.  However, the September 2011 and April 2012 VA examiners noted that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  Additionally, at the subsequent September 2011 VA examination, the Veteran reported being given a topical corticosteroid, but that he was no longer using it because it was not working for him.  The evidence of record fails to show that the Veteran's service-connected skin condition affected 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  As such, a rating in excess of 30 percent is not warranted for the Veteran's skin condition under DC 7806.

The Board has also considered whether the Veteran would be entitled to an increased disability rating under Diagnostic Code 7800-7805, pertaining to scars.  
The January 2011 VA examiner stated that the Veteran was examined from head to toe, and scars were not noted in any specific areas.  The examiner concluded that there were no scars representing residuals of the Veteran's skin condition.  The September 2011 VA examiner noted that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.  Additionally, the examiner noted that the dorsal aspect of the right forearm had scaly hypopigmented patches, but not scars.  The April 2012 examiner also noted that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.  While the examiner noted that the Veteran had scars of the trunk or extremities, they were not painful, unstable, with frequent loss of covering of the skin over the scar, superficial or deep non-linear scars.  Moreover, there were no scars due to burns.  There were also no scars noted on the right and left upper and lower extremities, anterior front, and posterior trunk.  As such, the Board finds that the Veteran is not entitled to an increased disability rating under the additional codes available for scarring.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for a skin condition since January 13, 2011, must be denied.

III. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's skin condition are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a skin disability prior to January 13, 2011, is denied.

Entitlement to an increased disability rating in excess of 30 percent for a skin disability since January 13, 2011, is denied.



REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of a TDIU.

As stated above, the Board finds that it has jurisdiction over a TDIU claim, which the Veteran effectively raised by asserting that he is unable to work due to his service-connected skin disability.  In this regard, the Board recognizes that the RO sent the Veteran a September 2011 letter acknowledging his TDIU claim, however, the RO did not adjudicate the claim in the first instance.  Therefore, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature. 

Additionally, the Board notes that in the October 2011 and July 2012 statements, the Veteran raised a claim of service connection for myotonia congenita, a matter that would generally be referred to the AOJ for consideration in the first instance.  Here, however, adjudication of the aforementioned claim might impact the TDIU, presently in the Board's jurisdiction, as the Veteran reported that this disability impacted his employability.  As such, the claim raised in the October 2011 and July 2012 statements are inextricably intertwined with the TDIU claim being remanded and, in the interest of fairness to the Veteran and efficient usage of VA resources, the Board finds that the claim of service connection for myotonia congenital must be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

Notably, the Board's remand of the service connection claim raised for initial development and adjudication is wholly consistent with the Federal Circuit's recent observation in Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) that no law or regulation precludes VA from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).  Thus, the Board may properly direct development and initial adjudication of the Veteran's service connection claim for myotonia congenita.

Accordingly, the case is REMANDED for the following action:

1) The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish a claim of service connection for myotonia congenital.  Additionally, the RO should undertake any development it deems necessary.   

2) Subsequently, the RO should adjudicate in the first instance the Veteran's claim of service connection for myotonia congenital and associate the rating action with the claims file.

3) After the foregoing, the RO should adjudicate the claim of entitlement to a TDIU.  If the claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





      CONTINUE ON THE NEXT PAGE

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


